          Case 1:11-cv-02137-AWI-SKO Document 148 Filed 03/12/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
 8                            EASTERN DISTRICT OF CALIFORNIA
 9

10   JEFF SILVESTER, et al.,                             CASE NO. 1:11-CV-2137 AWI SAB
11                         Plaintiffs
                                                         ORDER FOR ENTRY OF JUDGMENT
12                 v.
13   KAMALA HARRIS, Attorney General of                  (Doc. No. 143)
     California, and DOES 1 to 20,
14
                           Defendants
15

16

17         Per instruction from the Ninth Circuit, see Doc. No. 143 at p.27, the Clerk is directed to
18 enter judgment in favor Defendant and close this case.

19
     IT IS SO ORDERED.
20

21 Dated: March 12, 2020
                                                SENIOR DISTRICT JUDGE
22

23

24

25

26
27

28
